                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

MICHAEL MATTOX,

       Plaintiff,

v.
                                                           Case No. 2:19-cv-2139-MSN-dkv
MEMPHIS POLICE DEPARTMENT
AND/OR CITY OF MEMPHIS,
HOLIDAY INN, MEMPHIS MENTAL
HEALTH INSTITUTION, and
ALLIANCE HEALTH SERVICES,

      Defendants.
______________________________________________________________________________

    ORDER ADOPTING REPORT AND RECOMMENDATION FOR SUE SPONTE
                                  DISMISSAL
______________________________________________________________________________


       Before the Court is Chief Magistrate Judge Diane Vescovo’s Report and Recommendation

for Sue Sponte Dismissal, submitted August 26, 2019 (“Report”). (ECF No. 8.) The Report

recommends that Plaintiff Michael Mattox’s Pro Se Complaint against Defendants Memphis

Police Department (“MPD”), Holiday Inn, Memphis Mental Health Institution (“Memphis Mental

Health”), and Alliance Health Services (“Alliance”) be dismissed sue sponte and that Plaintiff’s

Objections, Complaint Name Change and New Injunction filed on March 25, 2019 (ECF No. 7)

be denied.

       For the following reasons, the Report is ADOPTED. Plaintiff’s Objection is denied and

all of Plaintiff’s claims in this matter are DISMISSED WITH PREJUDICE.
                                     STANDARD OF REVIEW

        Congress enacted 28 U.S.C. § 636 to relieve the burden on the federal judiciary by

permitting the assignment of district court duties to magistrate judges. See United States v. Curtis,

237 F.3d 598, 602 (6th Cir. 2001) (citing Gomez v. United States, 490 U.S. 858, 869–70 (1989));

see also Baker v. Peterson, 67 F. App’x 308, 310 (6th Cir. 2003). For dispositive matters, “[t]he

district judge must determine de novo any part of the magistrate judge’s disposition that has been

properly objected to.” See Fed. R. Civ. P. 72(b)(3); 28 U.S.C. §636(b)(1). After reviewing the

evidence, the court is free to accept, reject, or modify the magistrate judge’s proposed findings or

recommendations. 28 U.S.C. § 636(b)(1). The district court is not required to review—under a de

novo or any other standard—those aspects of the report and recommendation to which no objection

is made. See Thomas v. Arn, 474 U.S. 140, 150 (1985). The district court should adopt the

magistrate judge’s findings and rulings to which no specific objection is filed. See id. at 151.

        Objections to any part of a Magistrate Judge's disposition “must be clear enough to enable

the district court to discern those issues that are dispositive and contentious.” Miller v. Currie, 50

F.3d 373, 380 (6th Cir. 1995); see also Arn, 474 U.S. at 147 (stating that the purpose of the rule is

to “focus attention on those issues . . . that are at the heart of the parties' dispute.”). Each objection

to the Magistrate Judge's recommendation should include how the analysis is wrong, why it was

wrong and how de novo review will obtain a different result on that particular issue. Howard v.

Sec'y of Health & Human Servs., 932 F.2d 505, 509 (6th Cir. 1991).

        A general objection, or one that merely restates the arguments previously presented and

addressed by the Magistrate Judge, does not sufficiently identify alleged errors in the Report and

Recommendation. Id. When an objection reiterates the arguments presented to the Magistrate

Judge, the Report and Recommendation should be reviewed for clear error. Verdone v. Comm'r



                                                    2
of Soc. Sec., No. 16-CV-14178, 2018 WL 1516918, at *2 (E.D. Mich. Mar. 28, 2018) (citing

Ramirez v. United States, 898 F. Supp. 2d 659, 663 (S.D.N.Y. 2012)); accord Equal Employment

Opportunity Comm'n v. Dolgencorp, LLC, 277 F. Supp. 3d 932, 965 (E.D. Tenn. 2017).

                                          DISCUSSION

       Mattox presents three numbered paragraphs in his one-page submission titled “Objections,

Complaint Name Change and New Injunction.” (ECF No. 7.) To the extent said submission is in

fact intended to be an objection to the Report under 28 U.S.C. § 636, the Court finds Plaintiff’s

objections were prematurely filed by 155 days, see 28 U.S.C. § 636(b)(1)(C), and appear to be

identical to Plaintiff’s objections to the report and recommendation filed in an earlier, separate

case, Michael Mattox v. Western Mental Health Institute, No. 2:19-cv-02009-MSN-dkv.

Notwithstanding the premature filing of Plaintiff’s objections, and considering Plaintiff’s pro se

status, the Court elects to address the substance of Plaintiff’s premature objections to the Report.

       In paragraph one, Mattox states his objection “will be the original complaint where [I] state

the claims and all constitutional violations impose[d] on [I], the plaintiff, [M]ichael [M]attox.”

(Id.) However, Mattox’s objection does not explain how the Report’s analysis is wrong, why it

was wrong, or how de novo review would result in a different conclusion. Mattox merely

incorporates by reference his claims previously presented and addressed by the Magistrate Judge.

See Howard, 932 F.2d at 509. Because Mattox’s objection reiterates the claims presented to the

Magistrate Judge, the Court may review the Report for clear error. See Verdone, 2018 WL

1516918, at *2.

       The Court has reviewed the Report for clear error and finds none. Accordingly, Mattox’s

objection is OVERRULED.




                                                 3
       Mattox’s second paragraph asks to change the name of the pleading to name the “[U]nited

[S]tates of [A]merica . . . via [W]estern [M]ental [H]ealth [I]nstitute” as Defendant in this matter.

(ECF No. 7.) Mattox’s final paragraph asks for a “[n]ew injunction to make . . . [M]attox . . .

[P]resident of the [U]nited [S]tates of [A]merica . . . .” (ECF No. 7.) The Court construes this as

a request for leave to amend pursuant to Fed. R. Civ. P. 15(a).

       Rule 15(a) declares that leave to amend “shall be freely given when justice so requires.”

The Supreme Court has held that leave to amend should normally be granted unless there is some

“apparent or declared reason” not to allow the amendment. Foman v. Davis, 371 U.S. 178, 182

(1962). One reason for not allowing an amendment is that the amendment would be futile. Id.

“A proposed amendment is futile if the amendment could not withstand a Rule 12(b)(6) motion to

dismiss.” Rose v. Hartford Underwriters Ins. Co., 203 F.3d 417, 420 (6th Cir. 2000) (citing

Thiokol Corp. v. Dep't of Treasury, State of Michigan, Revenue Div., 987 F.2d 376, 382–83 (6th

Cir. 1993)).

       The Court finds that Mattox’s proposed amendment would be futile. Mattox seeks to

amend his Complaint to name the United States as a defendant. (ECF No. 7.) Section 1983 claims

are unavailable against federal defendants due to that section’s state action requirement. 42 U.S.C.

§ 1983.    A Bivens action, providing a cause of action against federal officers under the

Constitution, is available against federal officials. Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 388 (1971). However, Bivens actions are available only against

individual federal officials, not against the United States. Shaner v. U.S., 976 F.2d 990, 994 (6th

Cir. 1992) (citing Ashbrook v. Block, 917 F.2d 918 924 (6th Cir. 1990)). Accordingly, Mattox’s

proposed amendment is futile because after amendment, the Complaint could not withstand a Rule

12(b)(6) motion to dismiss, and therefore, the request for leave to amend is DENIED.



                                                 4
                                  CONCLUSION

      For the foregoing reasons, Plaintiff’s objection is OVERRULED.   The Report is

ADOPTED. All of Plaintiff’s claims in this matter are DISMISSED WITH PREJUDICE.

      IT IS SO ORDERED this 19th day of September, 2019.



                                             s/ Mark Norris
                                             MARK S. NORRIS
                                             UNITED STATE DISTRICT JUDGE




                                         5
